     Case 3:20-cv-01446-RDM-MCC Document 53 Filed 01/15/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHELSEY GOSSE, et al.,                      )      Case No. 3:20-cv-01446-RDM
                                             )
              Plaintiff,                     )
                                             )      Hon. Robert D. Mariani
     v.                                      )
                                             )
 TRANSWORLD SYSTEMS, INC., et                )      Electronically Filed
 al.,                                        )
                                             )
              Defendants.                    )

              TRANSWORLD SYSTEMS INC.’S MOTION
  TO STRIKE PORTIONS OF PLAINTIFFS’ FIRST AMENDED COMPLAINT
      AND TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

       NOW COMES defendant, Transworld Systems, Inc. (“TSI”), through undersigned

counsel and pursuant to Fed. R. Civ. P. 12(b)(6) and (f), and moves to strike certain false,

impertinent, scandalous, and prejudicial allegations, and to dismiss the First Amended

Complaint, all for the reasons set forth in TSI’s supporting memorandum of law to be filed

in accordance with Local Rule 7.5.

       WHEREFORE, Transworld Systems, Inc., respectfully requests the Court enter an

Order striking false, impertinent, scandalous, and prejudicial allegations from the First

Amended Complaint and dismissing the First Amended Complaint.

                               Local Rule 7.1 Certification

       The undersigned certifies that opposing counsel’s concurrence in the requested

relief was sought, but counsel has not concurred.

Date: January 15, 2021                    Respectfully submitted,

                                          /s/ Aaron R. Easley
     Case 3:20-cv-01446-RDM-MCC Document 53 Filed 01/15/21 Page 2 of 2




                                          Aaron R. Easley, Esq. (#73683)
                                          SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                          3 Cross Creek Drive
                                          Flemington, NJ 08822
                                          Telephone: (908) 237-1660
                                          Facsimile: (877) 334-0661
                                          Email: aeasley@sessions.legal

                                          Justin H. Homes, Esq. (PHV)
                                          SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                          Lakeway II
                                          3850 N. Causeway Blvd., Ste. 200
                                          Metairie, LA 70002-7227
                                          Telephone: (504) 828-3700
                                          Facsimile: (504) 828-3737
                                          Email: jhomes@sessions.legal

                                          Counsel for Transworld Systems, Inc.

                             CERTIFICATE OF SERVICE

       I certify that on January 15, 2021, a copy of the foregoing was filed electronically

in the ECF system. Notice of this filing will be sent to the parties of record by operation

of the Court’s electronic filing system, including plaintiff’s counsel as described below:

       Robert P. Cocco                               Scott C. Borison
       Robert P. Cocco, P. C.                        1900 S. Norfolk St. Suite 350
       1500 Walnut Street, Suite 900                 San Mateo, CA 94403
       Philadelphia, PA 19102

       Christina L. Henry
       Henry & DeGraaff, PS
       787 Maynard Ave S
       Seattle, WA 98104


                                          /s/ Aaron R. Easley
                                          Attorney




                                             2
